Citation Nr: 0738480	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 05-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated as 10 percent disabling.

2. Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

3. Entitlement to an increased initial evaluation for a 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
February 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The issue of entitlement to an increased initial evaluation 
for a lumbosacral strain is being remanded and is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. On April 3, 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim for entitlement 
to an increased initial evaluation for hearing loss.

2. On February 22, 2007 and April 3, 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the claim for entitlement to an increased initial 
evaluation for tinnitus.






CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal for 
entitlement to an initial evaluation in excess of 10 percent 
for hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2. The criteria for withdrawal of the Substantive Appeal for 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2007). 

In February 2007, the veteran submitted a statement to the RO 
that clearly indicated he wished to withdraw his appeal for 
an increased evaluation for tinnitus. The veteran reiterated 
his wish to withdraw the claim at the April 2007 Board 
hearing. The veteran also withdrew the claim for an increased 
evaluation for hearing loss at the April 2007 Board hearing. 
The veteran has met the criteria of 38 C.F.R. § 20.204 and 
withdrawn these appeals and there remain no allegations of 
errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeals and these claims are dismissed. 


ORDER

The appeal for entitlement to an increased initial evaluation 
for hearing loss is dismissed.

The appeal for entitlement to an increased initial evaluation 
for tinnitus is dismissed.


REMAND

Although the veteran underwent a VA examination in April 
2004, the examination is insufficient for the Board to render 
a decision on the current severity of the lumbosacral strain. 
Specifically, the April 2004 examination had a view towards 
ascertaining whether the veteran had a disability and did not 
adequately comment on associated objective neurologic 
abnormalities or the effects of pain, swelling, weakness, and 
excess fatigability as mandated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Therefore, the April 2004 examination is 
inadequate for rating purposes. 38 C.F.R. § 4.70. The April 
2004 VA examination is also too remote in time, particularly 
as the veteran reported an increase in severity of symptoms 
in statements dated in July 2005, February 2006 and March 
2006. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, the record reflects the veteran has been 
diagnosed with multiple sclerosis. While the veteran 
testified during the April 2007 Board hearing that the 
multiple sclerosis had not affected his back condition, 
medical evidence of record suggested there may be an overlay 
in symptomatology. For example, a July 2005 VA outpatient 
treatment record indicated that the veteran had a variety of 
neurological complaints that should not all be attributed to 
multiple sclerosis. The physician explained the multiple 
sclerosis seemed to contribute to the symptoms of memory 
problems, fatigue, and leg heaviness. Similarly, a March 2006 
VA outpatient treatment record concerning the veteran's back 
pain related the veteran had a complex medical history 
including multiple sclerosis causing a possible overlay of 
right lower extremity symptoms. As the multiple sclerosis may 
have overlapping symptomatology with the lumbosacral strain, 
another examination is required to delineate the level of 
disability caused by the veteran's 


service-connected lumbosacral strain verses the nonservice 
connected multiple sclerosis. See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. See Allday 
v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). As such, the veteran should be afforded an 
additional VA examination in order to ascertain the current 
severity of the lumbosacral strain and delineate the 
severity, symptomatology, and manifestations of his service-
connected lumbosacral strain from the severity, 
symptomatology and manifestations of the non-service 
connected multiple sclerosis so that the Board can consider 
whether the veteran is entitled to an increased rating during 
the period of his appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).
 
Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the severity of his service-
connected lumbosacral strain. The claims 
folder should be made available for the 
examiner's review.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file and following this 
review and the examination render an 
opinion as to the following:

a) The examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's back 
disability in detail. The examiner 
should comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 


incoordination, painful motion and pain 
with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion. The examiner should 
specifically address whether the 
veteran's lumbosacral strain is 
manifested by any neurological 
impairment. 

b) To the extent possible, the examiner 
should specifically state which 
symptoms are attributable to the 
service- connected lumbosacral strain 
and which symptoms result from 
nonservice-connected multiple 
sclerosis. If the symptoms cannot be 
differentiated, the examiner should so 
state in the report. 

A clear rationale for all opinions is 
required, to include a discussion of 
the facts and medical principles 
involved. 

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


